Case 20-00436        Doc 50   Filed 07/02/20 Entered 07/02/20 16:29:37            Desc Main
                                Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                          )   BANKRUPTCY CASE
                                                 )
 EZEQUIEL ORTEGA,                                )   NO.: 20-00436
 MARIA J. ORTEGA,                                )
                                                 )   CHAPTER 13
          Debtors.                               )
                                                 )   JUDGE: A. BENJAMIN GOLDGAR
                                                 )
                                                 )

              NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC
                                 STAY

         PLEASE TAKE NOTICE THAT that on July 17, 2020, at 9:30 a.m., I will appear
 before the Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and
 present the motion of NewRez LLC d/b/a Shellpoint Mortgage Servicing for Relief from
 the Automatic Stay, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal
 appearance in court is necessary or permitted. To appear and be heard telephonically on
 the motion, you must set up and use an account with Court Solutions, LLC. You can set
 up an account at www.Court-Solutions.com or by calling Court Solutions at (917) 746-
 7476.

         If you object to this motion and want it called on the presentment date above,
 you must file a Notice of Objection no later than two (2) business days before that date.
 If a Notice of Objection is timely filed, the motion will be called on the presentment date.
 If no Notice of Objection is timely filed, the court may grant the motion in advance
 without a hearing.

        I, the undersigned Attorney, certify that I served a copy of this notice and the
 attached motion on each entity shown on the attached list at the address shown and by the
 method indicated on the list on July 2, 2020, at 5:00 p.m.


                                                 McCalla Raymer Leibert
                                                 Pierce, LLC
                                                 /s/Dana O'Brien
                                                 Dana O'Brien
                                                 ARDC# 6256415
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602
                                                 (312) 346-9088
   This is an attempt to collect a debt and any information obtained will be used for
                                      that purpose.
Case 20-00436        Doc 50     Filed 07/02/20 Entered 07/02/20 16:29:37     Desc Main
                                  Document     Page 2 of 5


                          NOTICE OF MOTION ADDRESSES

 To Trustee:                                          by Electronic Notice through ECF
 Glenn B Stearns
 801 Warrenville Road
 Suite 650
 Lisle, IL 60532

 To Debtor:                                           Served via U.S. Mail
 Ezequiel Ortega
 Maria J. Ortega
 321 Merrill Ct
 Libertyville, Il 60048

 Ezequiel Ortega
 PO Box 3052
 Oak Park, IL 60303

 Maria J Ortega
 3230 N Central Park Ave
 Chicago, IL 60618

 To Attorney:                                         by Electronic Notice through ECF
 David M Siegel
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 20-00436        Doc 50     Filed 07/02/20 Entered 07/02/20 16:29:37            Desc Main
                                    Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                           )   BANKRUPTCY CASE
                                                 )
EZEQUIEL ORTEGA,                                 )   NO.: 20-00436
MARIA J. ORTEGA,                                 )
                                                 )   CHAPTER 13
         Debtors.                                )
                                                 )   JUDGE: A. BENJAMIN GOLDGAR
                                                 )
                                                 )

                    MOTION TO MODIFY THE AUTOMATIC STAY
                           AND MOTION TO DISMISS

         NOW COMES NewRez LLC d/b/a Shellpoint Mortgage Servicing by and through its

attorneys, McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore

entered on the property located at 321 Merrill Ct, Libertyville, Illinois 60048 be Modified or

alternatively that the above captioned Chapter 13 be dismissed, stating as follows:

   1.       On January 07, 2020, the above captioned Chapter 13 was filed.

   2.       On May 01, 2020, the above captioned Chapter 13 was confirmed.

   3.       NewRez LLC d/b/a Shellpoint Mortgage Servicing services the first mortgage lien on

            the property located at 321 Merrill Ct, Libertyville, Illinois 60048.

   4.       The Plan calls for the Debtors to be the disbursing agent for the post-petition

            mortgage payments directly to NewRez LLC d/b/a Shellpoint Mortgage Servicing.

            Post-petition payments are $1,627.26.

   5.       The post-petition mortgage payments are due and owing for February 01, 2020. The

            default to NewRez LLC d/b/a Shellpoint Mortgage Servicing is approximately

            $8,136.30 through June 2020.
Case 20-00436      Doc 50    Filed 07/02/20 Entered 07/02/20 16:29:37          Desc Main
                               Document     Page 4 of 5



 6.    Attorney’s fees and costs for this motion are due in the amount of $1,231.00.

 7.    The plan is in material default.

 8.    NewRez LLC d/b/a Shellpoint Mortgage Servicing continues to be injured each day it

       remains bound by the Automatic Stay.

 9.    NewRez LLC d/b/a Shellpoint Mortgage Servicing is not adequately protected.

 10.   The property located at 321 Merrill Ct, Libertyville, Illinois 60048 is not necessary

       for the Debtors' reorganization.

 11.   Shellpoint Mortgage Servicing services the underlying mortgage loan and note for the

       property referenced in this Motion. In the event the automatic stay in this case is

       modified, this case dismisses, and/or the Debtors obtains a discharge and a

       foreclosure action is commenced on the mortgaged property, the foreclosure will be

       conducted in the name of Movant.        Movant, directly or through an agent, has

       possession of the Note. The Note is either made payable to Movant or has been duly

       endorsed.

 12.   Debtor or Debtor's Counsel is encouraged to contact Shellpoint Mortgage Servicing

       to discuss potential loss mitigation options, if the debtor(s) is experiencing hardship

       resulting from COVID-19. Please call 866-825-2174 for assistance Monday-Friday

       9am to 8pm EST.

 13.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 20-00436      Doc 50     Filed 07/02/20 Entered 07/02/20 16:29:37           Desc Main
                                  Document     Page 5 of 5



       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 321 Merrill Ct, Libertyville, Illinois 60048, be modified and that Bankruptcy

Rule 4001(a)(3) be waived as not applicable, or alternatively that the above captioned Chapter 13

be dismissed, and leave be granted to NewRez LLC d/b/a Shellpoint Mortgage Servicing to

proceed with nonbankruptcy remedies including foreclosure, and for such other and further relief

as this Honorable Court deems just.



                                                    McCalla Raymer Leibert Pierce, LLC

                                         By:        /s/Dana O'Brien
                                                    Dana O'Brien
                                                    Illinois Bar No. 6256415
                                                    Attorney for Creditor
                                                    1 N. Dearborn Suite 1200
                                                    Chicago, IL 60602
                                                    Phone: (312) 346-9088
                                                    Fax: (312) 551-4400
                                                    Email: ILpleadings@mrpllc.com
